Title: From Benjamin Franklin to William Hodgson, 8 August 1781
From: Franklin, Benjamin
To: Hodgson, William


Dear Sir,
Passy, Aug. 8. 1781
I received your Favour of the 20th past. That of the 8th of May came regularly to hand. I thought I had before acknowledged it. At least I wrote a Letter which answer’d a part of it, that related to Bouffé & fils, acquainting you that they were broke. Digges has not appeared here. I am sorry for Mr Day’s Loss by him. Is there no way of getting at him and punishing him? You did well in furnishing Mr Trumbull with the Ten Guineas. If it has not been repaid, charge it to me. Mr le Veillard has written to his Father, that you had kindly apply’d for his Release, and offer’d him Money. I thank you much for your Readiness & Care in that Affair: Excuse me if it encourages me to trouble you with another of the same kind. The following is a Paragraph of a Letter I have just received from Philada. dated May 9. “Mr Samuel Curson & Mr Isaac Gouverneur, junior, settled at St Eustatius, were, after the Island was taken, put on board the Vengeance Man of War, Come. Hotham, to be sent to England, stripped of every thing but their Wearing Apparel, their Books, Papers & Slaves having been taken from them, and Mrs Gouverneur with a young Infant turned out of Doors. Special Severity it is supposed has been shewn to them, in consequence of their acting as Agents to Congress. Doctor John Witherspoon junr. also, who was Surgeon of the De Graaf Letter of Marque, taken at St. Eustatius, is sent to England in the Alcmena Man of War, and very hardly treated on Acct. of his Father’s being a Member of Congress as is supposed.” I beg you would enquire for these Gentlemen, and furnish them with what Monies they may stand in need of for their Subsistence and Defence. I shall send you another Sum by the next Post.
The Emperor is just gone from hence. No Signs yet of Fair Weather.— The Harvest here has been good, the Quantity of Fruit this Year, and the Prospects of the Vintage, very extraordinary.— I have written to America, recommending the sending of 500 English Prisoners to me here to exchange those Americans that are confined in England, which I hope will be done; tho’ I am sorry for the additional Misery they must necessarily suffer in the Voyage, which might have been prevented by an Exchange there & here upon Account.— With great Esteem, I am, Dear Sir,
Mr Hodgson
